UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly periodendedJuly 31, 2009 Commission file number:333-83231 GLOBAL DIVERSIFIED INDUSTRIES, INC. (Exact Name of Registrant as specified in its charter) NEVADA 95-4741485 (State of incorporation) (IRS Employer Identification No.) 1200Airport Drive,Chowchilla, CA (Address of principal executive offices) (Zip Code) (559) 665-5800 (Registrant's telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark, whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and larger accelerated filer” in Rule 12b-2 of the Exchange Act: Large Accelerated Filero Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x State the number of shares outstanding of each of the issuer's classes of common equity, 15,369,885 shares of Common Stock ($.001 par value) as of September 18, 2009. Table of Contents TABLE OF CONTENTS Page PART I Financial Information Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets: July 31, 2009 (Unaudited) and April 30, 2009 3 Condensed Consolidated Statements of Operations: For the Three Months Ended July31, 2009 and 2008 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows:For the Three Months Ended July 31, 2009 and 2008 (Unaudited) 6 Notes to Unaudited Consolidated Financial Information 7 Item 2. Management's Discussion and Analysis of FinancialCondition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II Other Information Item 1. Legal Proceedings 27 Item 2. Changes in Securities 27 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits, Including Certifications 28 Table of Contents ITEM I.FINANCIAL STATEMENTS (UNAUDITED) GLOBAL DIVERSIFIED INDUSTRIES, INC.
